Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 1 of 11 PageID: 824




41034.00107»HBM
LEGAL/l223765l3.vl
MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
Howard B. Mankoff, Esq.
Pauline F. Tutelo, Esq.
425 Eagle Rock Avenue, Suite 302
Roseland, NJ 07068
re
an 973-618-4100        E 973-618-0685
9  hbmankoff@mdwcg.corn
9  Dftutelo@mdwc2.com
ATTORNEYS FOR DEFENDANT - Township of Jackson, New Jersey

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

                                    ** ELECTRONICALLY FILED

 AGUDATH ISRAEL OF AMERICA, a New
 York non-profit corporation, and WR                 CASE NO.: 3:17-cv-03226-MAS-DEA
 PROPERTY LLC, a New Jersey limited
 liability company,

 Plaintiffs                                          Civil Action


                         v.                                        DECLARATION OF
                                                                PAULINE F. TUTELO, ESQ
 TOWNSHIP OF JACKSON, NEW JERSEY

 Defendant



        PAULINE F. TUTELO, ESQ., of full age, under penalty of perjury, declares as follows:

    1. I am special counsel at Marshall Dennehey Warner Coleman & Goggin in this litigation. As such,

        I am fully familiar with the facts herein.

    2. I submit this declaration in support of defendant, Township of Jackson, New Jersey's Opposition

        to Plaintiffs' Motion to Enjoin the Township of Jackson from Continuing to Spoliate Evidence and

        for Sanctions.
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 2 of 11 PageID: 825




   3. On March 26, 2019, the declarant received a telephone call from Donna Jennings, Esq., regarding

       an e-mail from the Township, received by riseunocean@gmai1.com, in response to a OPRA

       request,

   4. On March 26, 2019, the declarant received a copy of the e-mail which stated that the documents

       requested had been destroyed and could therefore not be provided. See Exhibit A.

   5. On March 26, 2019, the declarant immediately contacted the Township to determine the status of

       the documents related to this action.

   6. On March 28, 2018, the declarant was advised by Township counsel that the documents had not

       been destroyed but were removed from the server and kept in ,PDF format. See Exhibit B.

   7. Soon thereafter, the declarant contacted Donna Jennings, Esq., and advised that the documents

       were not destroyed and were available in .PDF format.

   8. On April 12, 2019, plaintiffs' filed the within motion. See Docket 32-1.

   9. Attached hereto as Exhibit C is the Certification of Janice Kisty, Jackson Township's Town Clerk,

       in support of the Township's opposition to plaintiffs' motion.

                                           DECLARATION

       I hereby declare under penalty of perjury that the foregoing statements are true and correct

pursuant to 28 U.S.C. §1746.




                                                            /)// ¢>am1me/F. Nwelg
                                                    By:
                                                          PAULINE F. TUTELO, ESQ.
Dated: May 6, 2019
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 3 of 11 PageID: 826




         EXHIBIT A
   Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 4 of 11 PageID: 827


Tutelo, Pauline F.

From:                         Jennings, Donna <djennings@wilentz.com>
Sent:                         Tuesday, March 26, 2019 11:24 AM
To:                           Tutelo, Pauline F., 'Sieglinde Rath'
Subject:                      Jackson
Attachments:                  ATT00001.htm, ATT00002.htM; ATT00003,E'ltm, Administration Records Retention
                              2009-2016.pdf, Council Records Retention 2012-2015.pdf, Oros Bais Yaakov, girls
                              schools, and schools 1-1-14 through 1-1-l5.pdf

Categories:                   Oros


Pauline
Here is the response below plus attachments.
Best regards,
Donna


              - Original message -
       From: Danielle Sinowitz <dsinowitz@jacksontwpni.net>
       Date: 3/26/19 10:20 AM (GMT-05:00)
       To: rise up <riseupocean@,(;mail.com>
       Subject: OPRA Response

       Dear Rise Up:

       Please accept this as my official response to your OPRA (copy attached). Your records requested
       have been destroyed under general correspondence as per approval from the NJDARM.
       Attached please the Authorization from Records Disposal approved on 3/6/19(2009-2016) for
       Administration. Also Please find Authorization from Records Disposal approved on
       1/31/18(2014), 5/15/19(2015) for Council.

       Thank you!




       Danielle Sinowitz
       Clerk I
       Jackson Township
       95 West Veterans Highway
       Jackson, NJ 08527
       Tel: 732-928-1200 ext. 1203
       Email: Dsinowitz@iacksontwpninet




                                                       1
    Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 5 of 11 PageID: 828

This e-mail contains information that is privileged and confidential and subject to legal 1'estrictions and
penalties regarding its unauthorized disclosure or other use. If you are not the intended recipient of this message
you are prohibited from copying, distributing or otherwise using this information, If you have received this e~
mail in error, please notify us immediately by return e-mail and delete this e-mail and all attachments from your
system, Thank you.

The content of any e-mail sent to or received by Wilentz, Goldman & Spitzer, P.A. or any of its attorneys will
not create an attorney-client relationship and shall not be binding on this law firm or its client(s) unless an
undertaking of attorney client representation has been signed and delivered by a duly authorized representative
of the firm. No e-mail transmission by the sender of this e-mail will constitute an "electronic signature" unless
the person sending the email expressly states that this e-mail constitutes an electronic signature or the document
on which a handwritten signature appears specifically states that it may be delivered via electronic or e-mail
transmittal .




This email has been scanned for email related threats and delivered safely by Mimecast.
For more information please visit http://www.mimecast.com




                                                           2
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 6 of 11 PageID: 829




         EXHIBIT B
      Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 7 of 11 PageID: 830


Tutelo, Pauline F.

From:                                  Robin LaBue <rlb@gm-law.net>
Sent:                                  Thursday, March 28, 2019 12:12 PM
To:                                    Tutelo, Pauline F., Mankoff, Howard B.
Cc:                                    Jean Cipriani
Subject:                               FW: Oros/Agudath


The documents that were destroyed were the original emails. The documents have been preserved in PDF format. it
was confusion on the behalf of the Township Clerk. They are inundated with requests. However, although the original
"documents" were destroyed, we still have them.

Robin La Bue, Esq.
Gilmore & Monahan, P.A.
10 Allen Street, 4th Floor
P.O. Box 1540
Toms River, NJ 08754-1540

732-240-6000 (telephone)
732-244-1840 (facsimile)
rlb@Qm-law.ne1



CONFIDENTIALITY NOTICE: This Email and any attachments thereto are intended for the exclusive use of the addressee. The
information contained herein may be privileged, confidential or otherwise exempt from disclosure by applicable laws, rules or
regulations. If you have received this Email in error and are not the intended recipient, you are hereby placed on notice that any use,
distribution, copying or dissemination of this communication is strictly prohibited. If you have received this in error please notify the
sender immediately at 732-240-6000 and delete this Email and any attachments immediately. Thank you for your anticipated
cooperation.



From: Jean Cipriani <jlc@gm-!aw.net>
Date: Thursday, March 28, 2019 at 12:09 PM
To' Robin LaBue <rlb@gm-law.net>
Subject: FW: Gros/Agudath


         lean L. Cipriani, Esq.
         Gilmore & Monahan, P,A.
         10 Alien Street, 4th Floor
          P.O. Box 1540
         Toms River, NJ 08754-1540

         732-240-6000 (telephone)
         732-244-1840 (facsimile)
         ilc@gm-law.net




From: Pauline Tutelo <PFTutelo@MDWCG.com>
Date: Thursday, March 28, 2019 at 11:49 AM
To: "Jean L. Cipriani" <ilc@gm-law.net>
                                                                     1
     Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 8 of 11 PageID: 831

Cc: "HBmankoff@mdwcg.com" <HBMankoff@MDWCG.com_>
Subject: Oros/Agudath

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Hi Jean:




Thanks so much for your help!

Best,
Pauline

    MARSHALL DENNEHEY
    WARNER COLEMAN & GOGGIN
                                                  4...-
        !'A    Nl     of     011     FL    N \'

                                                          425 Eagle Rock Ave.
                     Pauline F. Tutelo                    Suite 302
                            Attorney at Law               Roseland, NJ 07068
                            QQ|e-mail lwebsite            Direcl:   (973) 51 B-4146
                                                          Main:     (973) 618-4100
                                                          Fax:      (973) 61 B-0685




This e-mail transmission and any documents, files or previous e-mall messages attached lo it, are confidential and are protected by the atlomey-client privilege
and/or work product doctrine. If you are hot the intended recipient, or a person responsible for delivering it to the intended recipient. you are hereby noticed that
any review. disclosure, copying, dissemination, distribution or use of any of the information contained in, or attached to this e-mail transmission is STRICTLY
PROHIBITED. If you have received this transmission In error, please immediately notify me by forwarding this e-mail to PFTutelo@mdwcq,com , or by telephone at
(973)618-4146 and then delete the message and its attachments from your computer.




                                                                                      2
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 9 of 11 PageID: 832




         EXHIBIT C
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 10 of 11 PageID: 833




41341.00105-HBm
LEGAIJl2200859I.v1
MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
By: Howard B. Mankof£ Esq.
Attorney I.D. No. 021971981
By: Pauline F. Tutelo, Esq.
Attorney I.D. No. 025961996
By: Michelle N. Michael, Esq.
Attorney I.D. No, 240262018
425 Eagle Rock Avenue, Suite 302
Roseland, NJ 07068
9973-618-4100       g 973-618-0685
                    Q
8 hbmankoff@mdwcg,com
9 p1"tutelo@1ndwcg.com
  mnmichael@mdwcg.coln
ATTORNEYS FOR DEFENDANT Township of Jackson, NJ and Jackson Township Zoning Board of
Adjustment
                                    I
OROS BAIS YAAKOV HIGH SCHOOL,       I SUPERIOR COURT OF NEW JERSEY
                                      LAW DIVISION:   OCEAN COUNTY
                          Plaintiff   DOCKET NO.:     OCN-L-2981 -i4


                       v.                             Civil Action

TOWNSHIP OF JACKSON, n.J. and
JACKSON
OF       TOWNSHIP ZONING BOARD
   ADJUSTMENT,                                                       CERTIFICATION OF
                                                                      HUT ice. Ki     y
                               Defendants
                                                 |1
       1, L    8I66         be, hereby certify as follows:
       1.      I am the        )wneh\p @!€rl<               for Defendant The Township of Jackson, NJ

(Township). I make this Certification based upon my personal knowledge.

       2.      I have been employed with the Township for 19 years. I have acted as the Twp. Ci€.(K

for
      4M         S.

       3.      I submit this certification in opposition to the Plaintiffs' allegation that the Township

destroyed evidence.
Case 3:17-cv-03226-MAS-DEA Document 45-1 Filed 05/06/19 Page 11 of 11 PageID: 834




          4.     In response to one of approximately 700 OPRA requests from anonymous parties, who are

clearly working with the Plaintiffs, the Township Clerk inadvertently advised the requestor that records

responsive to the OPRA request were destroyed. Complete copies of the records were maintained in PDF

format, and the requestor was so advised. The Township is well aware of its obligation to preserve

relevant documents and evidence.

          5.     The Defendants note that despite the Plaintiffs' claim that they do not know the identity of

the individuals flooding the Township with OPRA requests, which are interfering with the Clerk's ability

to provide needed services to Township residents, the Plaintiffs' attorney has filed a motion in connection

with the anonymous OPRA requests.

          6.     No documents have been deleted in connection with this litigation.

          7.     The Township will ensure that no documents are31=c'destroyed until the conclusion of this
                                                               - JP
litigation.

          I hereby certify that the foregoing statements made by me are true. I understand that if any of the

foregoing statements are willfully false, I am subject to punishment.




                                                                            4

                                               B Y:          MY

Dated :   6/4/m
